Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 07/14/2022 (2), 08/08/2022, 09/23/2022, 11/10/2022 & 12/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent 11,010,928
As to claim 21, instant application discloses a memory storing program instructions; and one or more processors, wherein the program instructions, when executed using the one or more processors, cause the one or more processors to: receive compressed attribute information for content, the compressed attribute information comprising an assigned attribute value for at least one point of the content and data indicating attribute correction values for attributes of other points of the content; predict attribute values for respective ones of the points of the content, wherein to predict the attribute values for the respective ones of the points of the content, the program instructions, when executed using the one or more processors, cause the one or more processors to: identify a set of neighboring points greater than a first distance and less than a second distance from a respective point; determine whether a variability of attribute values of the set of neighboring points exceeds a variability threshold; determine respective predicted attribute values for the respective points according to: a first prediction procedure if the variability of the attribute values of the neighboring points is less than the threshold; or another prediction procedure if the variability of the attribute values of the neighboring points exceeds the threshold; apply one or more attribute correction values indicated in the compressed attribute information to the predicted attribute values to determine attribute information for a reconstructed version of the content. (See ‘928 Claim 14)
As to claim 28, instant application discloses receiving compressed attribute information for content, the compressed attribute information comprising an assigned attribute value for at least one point of the content and data indicating attribute correction values for attributes of other points of the content; predicting attribute values for respective ones of the points of the content, wherein said predicting comprises: identifying a set of neighboring points greater than a first distance and less than a second distance from a respective point; determining whether a variability of attribute values of the set of neighboring points exceeds a variability threshold; determining respective predicted attribute values for the respective points according to: a first prediction procedure if the variability of the attribute values of the neighboring points is less than the threshold; or another prediction procedure if the variability of the attribute values of the neighboring points exceeds the threshold; and applying one or more of the attribute correction values indicated in the compressed attribute information to the predicted attribute values to determine attribute information for a reconstructed version of the content(See ‘928 Claim 14)
As to claim 33, instant application discloses A non-transitory computer-readable medium storing program instruction, that when executed using one or more processors, cause the one or more processors to: identify a set of neighboring points for a given point included in content that is to be compressed; determine whether a variability of attribute values of the neighboring points exceeds a variability threshold; determine respective predicted attribute values for one or more points of a sub-set of points of the content that includes the given point according to: a first prediction procedure if the variability of the attribute values of the set of neighboring points is less than the threshold; and another prediction procedure if the variability of the attribute values of the set of neighboring points exceeds the threshold; and determine respective attribute correction values for the one or more points of the sub- set of points, based on comparing the respective predicted attribute values for respective ones of the one or more points of the sub-set to received attribute information for the content that is to be compressed; and encode the determined attribute correction values. (See ‘928 Claims 1 & 14)
As to claims 22-27, 29-32 & 34-40, these claims are rejected due to their dependence on claims 21, 28 & 33 and are rejected for the same reasons.
CONCLUSION
No prior art has been found for claims 21-40 in their current form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661